Citation Nr: 0621996	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  04-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for disorders of the right 
and left eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1981 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
eye defects to include diplopia and blurring vision, status 
post strabismus surgery in the right eye, and status post 
medial rectus recession of the left eye.

The Board has recharacterized the issue, as stated above, to 
more broadly encompass the varied conditions for which the 
veteran is claiming service connection. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

In this case, the veteran contends that he has experienced 
blurred vision and double vision since his eye surgery in 
July 2001.  While still on active duty, the veteran underwent 
strabismus surgery to repair esotropia and asthenopia in the 
right eye and post medial rectus recession of the left eye.  
This was confirmed by his service medical records.  After 
experiencing blurred vision and double vision a week after 
surgery, the veteran's doctor told him that his vision 
problems were a result of the surgery and would disappear 
within six months.  The veteran reports that his vision did 
improve over time but that he still experiences blurred 
vision when driving at night and while working in front of 
the computer (the veteran is a meteorologist who works in 
front of the computer every day).  



The veteran's service medical records also note that he 
underwent several surgeries to correct esotropia and 
asthenopia before he entered the United States military.  
Ocular motility was found to be abnormal on a February 1981 
exam prior to entrance.  Regardless, the veteran was accepted 
into service and served on active duty for 20 years.   

The Board has carefully reviewed the veteran's claim, but 
finds that the record is not sufficiently developed to ensure 
an informed decision.  

After reviewing the veteran's claims file in October 2002, a 
VA medical examiner found: "It is the opinion of this 
examiner that the veteran's eye condition is not aggravated 
by the service.  Eye condition is a normal progression of the 
defects."  These scant 2 lines are unaccompanied by any 
explanation as to rationale and, in fact, constitute the 
entire report from the VA exam in October 2002.  

While the VA examiner did opine as to whether the veteran's 
eye condition was aggravated by military service, the 
examiner failed to provide the veteran with a physical 
examination to ascertain the nature of his current disability 
and failed to support or substantiate his conclusions with 
clinical findings.  The U.S. Court of Appeals for Veterans 
Claims has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to this claim.

2.  Obtain VA medical records from the VA 
Medical Center in Shreveport, Louisiana, 
for any treatment received for eye 
disorders from 2001 to the present.  All 
efforts to obtain these records should be 
fully documented.  

3.  After obtaining the above VA medical 
evidence, to the extent available, the RO 
should then schedule the veteran for an 
Ophthalmologic examination to determine 
whether a disability exists and if so, 
whether it is at least as likely as not 
that his eye condition is etiologically 
related to, and/or has been aggravated 
by, the veteran's military service 
including the surgical procedures 
performed on the veteran's eyes during 
his period of service.  The claims folder 
must be reviewed by the examiner.  The 
examiner should provide a complete 
rationale for any opinion given and 
should reconcile the opinion with the 
other medical evidence of record 
including the October 2002 VA medical 
opinion. 

It would be helpful if the physician 
would use the following language, as may 
be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should provide 
a complete rationale for any opinion 
provided.

A complete rationale for any opinion 
expressed, with reference to supporting 
records, should be provided.

4.  Following the above, the RO should 
then readjudicate the issue of 
entitlement to service connection for 
disorders of the right and left eyes.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case (SSOC) and afforded 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).

This claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

